Citation Nr: 0517820	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for Type 1 diabetes 
mellitus, including as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative allege that Type I 
diabetes mellitus was caused by the appellant's military 
service in Vietnam.  It is requested that the veteran be 
afforded the benefit of the doubt.

The law currently provides that veterans who served in the 
Republic of Vietnam during the Vietnam war are presumed to 
have been exposed to herbicides, to include Agent Orange.  
38 C.F.R. § 3.307 (2004).  The law further provides that if 
Type II diabetes mellitus is manifested any anytime after 
such service, and if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2004) are met, and if the veteran shows a 
current disability due to Type II diabetes mellitus then, 
even though there is no record of such disease during 
service, service connection is presumed provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
have been met.  Notably, there is no similar presumptive 
regulation for Type I diabetes mellitus.

Notwithstanding the fact that the presumptive law does not 
appear to apply to this case, the veteran has reported or the 
record shows that he received treatment for diabetes mellitus 
from Dr. James Reimer, Joslin Diabetes Clinic, Outer Cape 
Medical Center, and from the Bedford, Massachusetts and 
Providence, Rhode Island VA Medical Centers.  While the 
records shows letters and/or treatment records from most of 
these health care providers, it does not include treatment 
records from Outer Cape Medical Center, or his pre November 
2001 treatment records from the Bedford and Providence VA 
Medical Centers.  Therefore, a remand is required for the RO 
to obtain and associate with the claim's file all of the 
veteran's treatment records from these healthcare providers.  
38 U.S.C.A. § 5103A(b) (West 2002) (the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires that VA obtain and associate with the 
record all records adequately identified by the claimant).

Further, while some records show that the veteran's diabetes 
mellitus had its onset in 1979, the record is devoid of any 
medical evidence between 1969 and 1987, to include any 
hospital records.  Hence, the veteran should be asked to 
identify the name and address of where was hospitalized in 
1978 for diabetes mellitus.  Additionally, if the veteran has 
any medical evidence showing that any form of diabetes was 
compensably disabling within a year of his separation from 
active duty then that evidence should be submitted.  Finally, 
the Board is particularly interested in securing all medical 
evidence showing that the veteran was previously diagnosed 
with Type II diabetes, all medical evidence showing that Type 
II diabetes converted to Type I diabetes, as well as all 
medical evidence showing that there is a 50/50 chance that 
the appellant's current diabetes, and any residual thereof, 
is related to service, to include his presumed in-service 
exposure to Agent Orange and similar herbicides.

Finally, if and only if, the veteran is able to secure 
medical evidence linking his current type I diabetes mellitus 
to service, then a VA examination is in order.  38 U.S.C.A. 
§ 5103A(d) (West 2002) (the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim).  

Therefore, the appeal is REMANDED for the following:

1.  The RO, after obtaining any needed 
authorizations, should attempt to obtain 
all of the veteran's post 1969 treatment 
records from Outer Cape Medical Center 
and the Bedford, Massachusetts and 
Providence, Rhode Island VA Medical 
Centers.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claim file, and 
appellant notified in writing.  

2.  The RO should contact the veteran and 
notify him that the record does not 
include any medical records between 1969 
and 1987, including any records from a 
1978 hospitalization.  Accordingly, the 
RO should invite the appellant to 
identify the location of any such 
records, to particularly include all 
medical evidence showing that the veteran 
was previously diagnosed with Type II 
diabetes, all medical evidence showing 
that Type II diabetes "converted" to 
Type I diabetes, as well as all medical 
evidence showing that there is a 50/50 
chance that the appellant's current 
diabetes, and any residual thereof, is 
related to service to include his 
presumed in-service exposure to Agent 
Orange and similar herbicides. 

3.  If, and only if, the appellant is 
able to submit competent medical evidence 
linking any current type of diabetes 
mellitus to service, then, after 
completion of the above development, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by an epidemiologist.  The claims folder 
is to be provided to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner should address the 
following questions:

i.  What type of diabetes mellitus 
is currently manifest in the 
appellant's case?

ii.  If the veteran is diagnosed 
with Type I diabetes mellitus, is it 
at least as likely as not (i.e., is 
there a 50/50 chance) that Type II 
diabetes mellitus "converted" to 
Type I diabetes mellitus?  

iii.  Is it at least as likely as 
not that Type I diabetes mellitus 
was otherwise caused or aggravated 
by military service?

4.  If any of the above triggers a need 
for further development, assistance, and 
notice under the VCAA, the veteran should 
be provided updated notice of what 
evidence has been received and not 
received by VA.  38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

